762 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BONITA MONTGOMERY, PLAINTIFF-APPELLANT,v.THE STANDARD OIL COMPANY, DEFENDANT-APPELLEE.
NO. 84-3803
United States Court of Appeals, Sixth Circuit.
4/15/85

ORDER
BEFORE:  MERRITT, KENNEDY and WELLFORD, Circuit Judges.


1
This matter is before the Court on defendant's motion to dismiss the appeal and on plaintiff's motion for a trial transcript at government expense.


2
We find the motion to dismiss to be well made.  The final judgment in the instant cause, entered in accordance with Rules 58 and 79(a), Federal Rules of Civil Procedure, was filed August 14, 1984, and bears a stamp indicating that it was docketed August 17, 1984.  Plaintiff could have filed a timely notice of appeal from this judgment at the latest on September 17, 1984.1  Rule 4(a), Federal Rules of Appellate Procedure.  Plaintiff instead delayed filing a notice of appeal until September 24, 1984.  This notice was untimely filed, and as the timely filing of a notice of appeal is a jurisdictional prerequisite, it appears that the appeal is not within the jurisdiction of the Court.  Rule 9(d)(1), Rules of the Sixth Circuit.


3
It is therefore ORDERED that the motion for transcript is denied, the motion to dismiss is granted, and the appeal is dismissed.



1
 It is not necessary to decide whether the 30-day period for filing an appeal may have expired on September 14